Title: From George Washington to John Hanson, 15 July 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Phila 15th July 1782
                  
                  I have the Honor to inform Congress that I arrived Yesterday in this City—That the Occasion of my Visit is to meet & hold a Conference with the Count De Rochambeau, with whom I had made a previous appointment for that Purpose.
                  If Congress have any thing in Charge to communicate to me, I shall be happy to conform myself to their Commands.  With great Respect &c.
                  
               